              Case 2:19-cv-01553-JLR Document 44 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          WATER'S EDGE, A                              CASE NO. C19-1553JLR
            CONDOMINIUM OWNERS
11          ASSOCIATION,                                 ORDER STRIKING PLAINTIFF’S
                                                         DISCOVERY MOTION
12                               Plaintiff,
                   v.
13

14          AFFILIATED FM INSURANCE
            COMPANY, et al.,
15
                                 Defendants.
16
            Before the court is Plaintiff Water’s Edge, a Condominium Association’s
17
     (“Water’s Edge”) motion for an order compelling Defendant Middleoak Specialty to
18
     produce documents and make a witness available for deposition. (Mot. (Dkt. # 42).)
19
     Water’s Edge filed its motion without first requesting a conference with the court. (See
20
     Dkt.) The motion therefore contravenes the court’s February 14, 2020, scheduling order.
21
     (See Sched. Order (Dkt. # 35) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v)) (“[P]ursuant to
22


     ORDER - 1
              Case 2:19-cv-01553-JLR Document 44 Filed 10/06/20 Page 2 of 2




 1   Federal Rule of Civil Procedure 16, the Court ‘direct[s] that before moving for an order

 2   relating to discovery, the movant must request a conference with the court’ by notifying

 3   [the courtroom deputy] . . . .”) (second alteration in original)); see also Fed. R. Civ. P.

 4   16(b)(3)(B)(v) (permitting the court, in its scheduling order, to “direct that before moving

 5   for an order relating to discovery, the movant must request a conference with the court”).

 6   The court therefore STRIKES Water’s Edge’s motion (Dkt. # 42) without prejudice to

 7   renewing the motion in a manner that comports with the court’s scheduling order.

 8          Dated this 6th day of October, 2020.

 9

10                                                      A
                                                        JAMES L. ROBART
11
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
